Case 3:19-cr-00206-RGJ Document 125 Filed 05/27/21 Page 1 of 8 PageID #: 401




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE

UNITED STATES OF AMERICA                                                                 PLAINTIFF


vs.                                                                               3:19-CR-206-RGJ


LESA ANDRADE                                                                         DEFENDANT

                         MOTION TO REVOKE RELEASE ORDER
                                 B Filed electronicallyB


       Comes the United States of America, by counsel, Robert B. Bonar, Assistant United States

Attorney for the Western District of Kentucky, and respectfully requests this Court to revoke the

release order regarding Lesa Andrade pursuant to Title 18, United States Code, Section 3145(a)(1).

A memorandum in support of the motion follows.

                                MEMORANDUM IN SUPPORT

       Lesa Andrade is under Indictment for her role in soliciting and facilitating the brutal murder

of a federal witness. Andrade used her cell phone to communicate with co-conspirators about

identifying witnesses and took steps to find the victim prior to the murder. Based on the nature

of the offense, the weight of the evidence concerning Andrade’s danger to the community and the

seriousness of the threat she poses to other witnesses, she should be detained pending trial.

       Title 18, United States Code, Section 3145 governs the review and appeal of a release or

detention order. Subsection 3145(a)(1) reads in pertinent part as follows:

               If a person is ordered released by a magistrate judge or by a person
               other than a judge of a court having original jurisdiction over the
               offense other than a federal appellate court - (1) the attorney for the
               government may file with the court having original jurisdiction over
               the offense, a motion for revocation of the order or amendment of
               the conditions of release;
Case 3:19-cr-00206-RGJ Document 125 Filed 05/27/21 Page 2 of 8 PageID #: 402




               ...

               The motion shall be determined promptly.

Title 18, United States Code, Section 3145(a)(1).

       This case arises from the murder of a federal witness. On May 8, 2016, A.P. was brutally

murdered in front of her young son because she had provided testimony to a federal Grand Jury

relating to staged car accidents and health care fraud being committed by a number of individuals

in Louisville, Kentucky. The investigation into the fraud case revealed that Lesa Andrade was

the owner and operator of a chiropractic clinic. In November 20,2019, Cynthia Allen and Bobby

Lee Smith were indicted on federal capital charges for the murder of A.P. The Indictment charged

Allen and Smith with retaliating against a federal witness by killing; tampering with a witness by

killing; and killing a person aiding a federal investigation.

       Based on probable cause that evidence of the plan to murder A.P. would be found on

Andrade’s cell phones, federal agents with the FBI obtained a search and seizure warrant and took

possession of eight devices from Andrade’s home in Tampa, Florida on December 19, 2019.

Although authorized to search the phones, full extractions were not possible at the time due to

technological limitations with the extraction software. By early 2021, federal investigators had

the ability to extract the phones and were able to retrieve incriminating text messages on one of

Andrade’s phones. Among those messages were a series of communications between Andrade

and Cynthia Allen relating to locating A.P. prior to the murder.

       Based on the serious nature of the text messages the United States sought the Superseding

Indictment in this case (DN 87) on February 23, 2021. The Superseding Indictment added

Andrade to the original Indictment and charged her with Solicitation to Commit a Crime of

violence, specifically, the murder of A.P, a witness in an official federal proceeding, in violation
 Case 3:19-cr-00206-RGJ Document 125 Filed 05/27/21 Page 3 of 8 PageID #: 403




of Title 18, United States Code, Section 373(a). The court also issued a warrant for Andrade’s

arrest.

          Agents arrested Andrade at her home on February 25, 2021 and she appeared in federal

court in the Middle District of Florida. The Magistrate Court in Florida held a bond hearing that

day and heard evidence of Andrade’s text messages proffered by the United States. The court

ordered that Andrade be detained pending removal to the Western District of Kentucky and noted

that she could revisit the issue of detention upon arrival in Kentucky (United States v. Lesa

Andrade, 8:21-mj-01179, MDFL, Clerk’s Minutes, February 25, 2021).

          After her arrival in the Western District of Kentucky, Andrade filed a motion for Pretrial

Release (DN 110, Motion, DN 113, Proposed Order).             The court held an arraignment and

detention hearing on May 6, 2021 via videoconference. The United States objected to the motion

due to the danger Andrade posed to other persons and the community. The United States

introduced seventeen text messages extracted from Andrade’s phone and one text message from

the phone recovered at the murder scene presumably dropped by the killer. (Government Exhibit

1). The messages were not the entirety of those extracted but a series from the period between

March 1, 2016 and March 14, 2016 and offered to demonstrate the efforts made by Andrade and

Allen to locate A.P prior to the murder. Although Allen is listed in the extraction reports as

“Virginia Walker Watkins,” the United States proffered to the court that agents had identified the

corresponding phone number to be the phone Allen was using at the time.

          The following messages were introduced:




                                                  3
Case 3:19-cr-00206-RGJ Document 125 Filed 05/27/21 Page 4 of 8 PageID #: 404




3/1/16 6:55 PM         Andrade to Allen       If they both come up missing is that 5k
                                              each? We have got to try



3/1/16 7:29 PM         Andrade to Allen       All 10 won’t testify against you because
                                              those other people are going to be afraid
                                              to be labeled as snitches on the street they
                                              know that’s a death sentence
3/1/16 7:32 PM         Andrade to Allen       Also if three are on your side that leaves v
                                              if they can’t say anything about you then
                                              there’s [A.P] and her sister I’m sure they
                                              can be persuaded not to testify against you
3/1/16 7:34 PM         Andrade to Allen       3 is on your side 5 don’t know you that
                                              leaves [A.P.], her sister, and Daddy O am
                                              i understanding this correctly
3/2/16 10:03 PM        Andrade to Allen       Who’s momma was killed by a ambulance
                                              order something like that when they
                                              stepped off the curb
3/2/16 11:48 PM        Andrade to Allen       Baby we will find her

3/3/16 3:12 PM         Andrade to Allen       Idea it’s a long shot but it’s a thought if
                                              she has a home phone and its listed in her
                                              name you can call information and they
                                              will give you the address
3/4/16 3:52 PM         Andrade to Allen       I just learned that if you know someone
                                              who works in the insurance business they
                                              can run her information and get her
                                              address immediately. This was on Steve
                                              Harvey Show
3/12/16 1:18 PM        Andrade to Allen       Baby I am afraid also for you! Your
                                              babies need you although they are going
                                              to give you a lot of probation time. I don’t
                                              think they are going to take you away
                                              from your babies because of your past
                                              Plus I don’t think that b**** is going to
                                              have the nerve to testify because she
                                              knows she’ll die if she does
3/12/16 1:23 PM        Andrade to Allen       Do you have her tag info?

3/12/16 1:28 PM        Andrade to Allen       If we have a tag number I can tell the
                                              attorney that I have it from a hit-and-run
                                              and he will get the information for me you
                                              know Brian is easy

                                          4
Case 3:19-cr-00206-RGJ Document 125 Filed 05/27/21 Page 5 of 8 PageID #: 405




 3/12/16 1:33 PM              Andrade to Allen         We will find her unless they have her ass
                                                       in protective custody
 3/14/16 8:14 AM              Allen to Smith           Wtf OK I wonder if she’s moved or in
                                                       protective custody. Call me later
 3/14/16 10:27 AM             Andrade to Allen         How does [A.P.] spell her name I’m trying
                                                       to pull up her rental property so I need to
                                                       make sure I have it correct
 3/14/16 10:28 AM             Andrade to Allen         And how old is she?

 3/14/16 10:37 AM             Andrade to Allen         He found found her, now he is going to
                                                       pull up the information and call me back
                                                       before 11. I told him that if he found the
                                                       correct address that he would get a
                                                       blessing
 3/14/16 10:53 AM             Andrade to Allen         What is her sister name I will ask about
                                                       her ? She will lead to her
 3/14/16 11:06 AM             Andrade to Bryant        Try her sister, we have Cooper apt.no one
                                                       is ever there, it’s a ghost town. Lol we
                                                       have no address for her sister ?
                                                                 I’ll get her age. She’s 30
                                                       something


       The court heard argument and ordered that Andrade be released with conditions which

included home detention, surrender of a passport, travel restrictions and prohibition from gun

possession. The United States now requests the District Court to revoke the Magistrate Court’s

order of release.



                                          ARGUMENT

       The United States District Court for the Western District of Kentucky at Louisville is the

court of original jurisdiction over the charged offense. Accordingly, this is the proper place for a

review of the Magistrate Judge’s release order. Furthermore, Title 18, United States Code,

Section 3142(d) allows for the temporary detention of an individual to permit revocation of a



                                                 5
Case 3:19-cr-00206-RGJ Document 125 Filed 05/27/21 Page 6 of 8 PageID #: 406




conditional release.

        In United States v. Salerno, 481 U.S. 739 (1987), the Supreme Court upheld the Bail

Reform Act of 1984, which allowed for the pretrial detainment of arrestees. Id. at 750-52. The

Court acknowledged the “important and fundamental nature” of an individual’s interest in liberty,

but emphasized that “this right may, in circumstances where the government’s interest in

sufficiently weighty, be subordinated to the greater need of society.” Id. at 750-51.

        According to the provisions of Title 18, United States Code, Section 3142(e), a defendant

shall be detained pending trial if, after a hearing, the judicial officer finds that no condition or set

of conditions will assure the defendant’s appearance and the safety of the community. The factors

to be considered in determining whether to release a defendant pending trial are set forth in Title

18, United States Code, Section 3142(g) and include: (1) the nature and circumstances of the

offense charged; (2) the weight of the evidence against a person; (3) the history and characteristics

of the person; and (4) the nature and seriousness of the danger to any person or the community that

would be posed by the defendant’s release.

        In the instant case, several factors require detention. First, Andrade should be detained

based on the nature and circumstances of the offense charged. This case is extremely troubling

and speaks directly to the integrity of the justice system and the safety of those who may be called

as witnesses. As the Magistrate Judge observed during the hearing, “the nature and circumstances

of the offense couldn’t be more serious” and “almost blocks everything else out.”

        Second, the weight of the evidence against Andrade is substantial, certainly with respect to

the danger she presents if released. The text messages show Andrade’s substantial role in A.P.’s

murder. After reviewing the evidence presented at the hearing, the Magistrate Judge commented


                                                   6
Case 3:19-cr-00206-RGJ Document 125 Filed 05/27/21 Page 7 of 8 PageID #: 407




that Andrade’s texts showed a “degree of active involvement that is very troubling.” It is apparent

that Andrade took an active role in locating A.P. and other witnesses with direct knowledge that

witnesses would be harmed. There can be little question what she meant by writing, “If they both

come up missing is that 5k each? We have got to try.” Equally clear is her statement, “people are

going to be afraid to be labeled as snitches on the street they know that’s a death sentence.” It is

clear that Andrade was determined to locate A.P. Even after an apparent trip by Smith to find

A.P. Andrade texted, “We will find her unless they have her ass in protective custody.”

       Finally, the nature and seriousness of the danger to any person or the community that would

be posed by the defendant’s release are extremely concerning. The Magistrate Judge noted, “I do

believe there is a danger to the community.” Indeed, there is. A federal witness has already been

brutally murdered. Andrade stands charged for her role in the killing of a witness in a case in

which she was not a defendant. Now she faces charges herself. This case, like the underlying

fraud case and every other case brought to court has witnesses. The type of danger Andrade

presents is a credible and serious threat to anyone believed to be a witness. That threat cannot be

alleviated by the conditions set by the Magistrate Court. There is simply no way to assure

Andrade won’t have access to a phone or computer, or to prohibit others from visiting her.

Without a viable way to eliminate these activities, Andrade has the same ability to communicate

and attempt to locate witnesses.

                                             CONCLUSION

       Based on the foregoing, the United States respectfully submits that it has met its burden of

persuasion to demonstrate that an evaluation of the factors to be considered when determining

whether there are conditions of release that will reasonably assure the safety of any other person

and the community and assure the defendant’s appearance weigh in favor of detention. Therefore,

                                                 7
Case 3:19-cr-00206-RGJ Document 125 Filed 05/27/21 Page 8 of 8 PageID #: 408




the United States respectfully requests entry of an Order revoking the order of release previously

entered in this action and directing the detention of Lesa Andrade pending disposition of the

criminal action against him in this jurisdiction.




                                               Respectfully submitted,
                                               MICHAEL A. BENNETT
                                               Acting United States Attorney

                                               s/ Robert B. Bonar
                                               Robert B. Bonar
                                               Assistant United States Attorney
                                               717 West Broadway
                                               Louisville, Kentucky 40202
                                               (502) 585-5911
                                               (502) 582-5907 (Fax)


                                       Certificate of Service

       It is hereby certified that a copy of the foregoing was sent by electronic transmission
through the Courts ECF system to defense counsel on May 7, 2021.

                                               s/ Robert B. Bonar
                                               Robert B. Bonar
                                               Assistant United States Attorney




                                                    8
